RENDERED: JUNE 16, 2022
                                                              TO BE PUBLISHED


                  Supreme Court of Kentucky
                                   2020-SC-0528-MR


JONATHAN SEXTON                                                           APPELLANT


                      ON APPEAL FROM CLAY CIRCUIT COURT
V.                    HONORABLE OSCAR G. HOUSE, JUDGE
                              NO. 17-CR-00149-001


COMMONWEALTH OF KENTUCKY                                                   APPELLEE



                  OPINION OF THE COURT BY JUSTICE KELLER

                                      AFFIRMING

      Jonathan Sexton appeals from his conviction for one count of second-

degree rape, one count of third-degree rape, and two counts of incest. Finding

no reversible error, we affirm the trial court.

                                 I.     BACKGROUND

      Jonathan Sexton (Sexton) and Tina Sexton (Tina) were married in late

2000. The couple had two daughters, MS and RS,1 born in 2001 and 2006

respectively. The family lived together in a trailer in Clay County. Shortly after

MS turned 12, in December of 2013, Sexton began sexually abusing her. The

abuse began with inappropriate touching and rubbing of MS’s legs and

privates. Soon after, Sexton put his hand down MS’s pants and inserted his


      1    We have changed the names of the children to MS and RS to protect their
privacy.
fingers into her vagina. Then, Sexton got under the covers with MS, forced her

to take off her clothes, began touching her breasts and vagina with his hand,

and eventually inserted his penis into MS’s vagina. After this incident, Sexton

raped his daughter MS almost every day for three years.

      MS told her mom in December of 2016 that Sexton was abusing and

raping her. After that, Sexton reduced the frequency of his abuse. The last time

Sexton had intercourse with MS was in May or June of 2017. In October of

2017, MS told her mother, Tina, that Sexton had continued to rape her. After

being told a second time about the continued abuse, Tina took MS to the

hospital to officially report it. Sexton was arrested soon after and indicted on

second-degree rape, third-degree rape, and two counts of incest. Tina was

indicted for complicity to third-degree rape and complicity to incest.

      Tina and Sexton were jointly tried for their offenses on May 21, 2019. On

the first morning of trial, Sexton requested orally that his case be severed from

Tina’s. He made this request for the benefit of Tina’s case, not his own, stating

“Clearly [Sexton’s] situation is going to be prejudicial to [Tina].” The trial court

denied this motion, and the court proceeded with testimony.

      The Cabinet for Health and Family Services social worker assigned to

MS’s case, Susan Smith, testified at trial that Sexton had admitted to

“insert[ing] his penis in [MS’s] vagina at least two times,” performing oral sex a

few times, licking her vagina multiple times, and engaging in multiple other

sexual encounters. This testimony was bolstered by a pediatric gynecologist’s




                                          2
testimony that an examination of MS showed evidence of “multiple

penetrations.”

      MS also testified to Sexton’s behavior towards her. The Commonwealth

elicited testimony from MS that Sexton touched her inappropriately every day

after the first encounter. She testified that each time he abused her, it “ended

up in sexual intercourse” with Sexton inserting his penis into her vagina. In

addition to penile penetration, MS also testified that Sexton attempted to insert

a house phone into her vagina. MS testified that the intercourse would occur in

the living room, her bedroom, and his bedroom. MS stated that he continued

“doing the same thing he did [the first day he raped me], every day.” After the

prosecution asked MS to clarify, she testified to being raped almost every day

each week during 2014, 2015, and 2016. She testified that although Sexton

sexually abused her less frequently after December of 2016, when she first told

her mother of the abuse, MS also testified that Sexton continued to rape her

until May or June of 2017.

      In her closing argument, the attorney for Sexton conceded that Sexton

was guilty of raping MS, stated that Sexton clearly needed treatment, and

offered no defense for Sexton’s actions. Counsel for Sexton stated that Sexton

“came to court ready and willing, thinking he was going to accept responsibility

for his conduct,” and that “for reasons beyond his and my control, we ended up

in trial.” The jury found Sexton guilty of all four counts in his indictment and

recommended a sentence totaling 55 years’ imprisonment. His appeal to this

Court followed.

                                        3
                                 II.   ANALYSIS

      Sexton argues that his trial should have been severed from Tina’s, and

that Tina’s counsel improperly made statements against Sexton’s interest in

closing arguments. He also argues that the trial court’s jury instructions

violated his right to a unanimous jury verdict. Finally, Sexton argues that he

did not receive proper notice of Kentucky Rule of Evidence (KRE) 404(b)

evidence admitted at trial and that the evidence was not properly admitted. We

address each argument in turn.

   A. Severance of the Trials

   Sexton argues that the trial court’s refusal to sever his case from Tina’s was

prejudicial in two ways. First, Sexton claims that Tina’s counsel acted against

his interest in the case, pushing blame from her and onto him. Second, Sexton

claims that prejudice resulted from Tina’s testimony, in which Tina described

Sexton as a bad man and herself as a second victim in his crimes.

      Under Rule of Criminal Procedure (RCr) 6.20, two or more defendants

may be jointly tried if “they are alleged to have participated in the same act or

transaction or in the same series of acts or transactions constituting an offense

or offenses.” RCr 8.31 requires the trial court to “grant separate trials of

defendants or provide whatever other relief justice requires” if it appears that a

defendant will be prejudiced by a joint trial. To warrant severance, a joint trial

must be so prejudicial as to be “unnecessarily or unreasonably hurtful.” Elam

v. Commonwealth, 500 S.W.3d 818, 822 (Ky. 2016) (quoting Ratliff v.




                                         4
Commonwealth, 194 S.W.3d 258, 264 (Ky. 2006)) (internal quotation marks

omitted).

      Of course, a “certain degree of prejudice is inherent in the joinder of

offenses.” Peacher v. Commonwealth, 391 S.W.3d 821, 838 (Ky. 2013). As a

result, “[n]either antagonistic defenses nor the fact that the evidence for or

against one defendant incriminates the other amounts, by itself, to unfair

prejudice.” Taylor v. Commonwealth, 995 S.W.2d 355, 360 (citations omitted). A

trial court’s denial of severance will be upheld “absent a showing of actual

prejudice . . . and a clear abuse of discretion by the judge.” Id. Accordingly,

“[t]he trial judge has considerable discretion in ruling on such a motion” and

must do so based upon the information available before trial begins. Humphrey

v. Commonwealth, 836 S.W.2d 865, 868 (Ky. 1992) (citing Wilson v.

Commonwealth, 695 S.W.2d 854 (Ky. 1985); Rachel v. Commonwealth, 523

S.W.2d 395 (Ky. 1975)).

      The trial court did not err by denying Sexton’s motion to sever. Tina was

charged with complicity to some of Sexton’s alleged crimes. The trial court,

before the onset of trial, was presented no evidence that Sexton would suffer

unfair prejudice by the joining of his trial with that of Tina. See, e.g., Peacher,

391 S.W.3d at 838 (“Accordingly, in assessing whether joinder resulted in

undue prejudice, we have asked, with KRE 404(b) particularly in mind,

‘whether evidence necessary to prove each offense would have been admissible

in a separate trial of the other.’” (citations omitted)). In fact, Sexton’s sole

stated reason for requesting severance was to forego any prejudice affecting

                                           5
Tina, seemingly acknowledging the overwhelming evidence against himself.

With only that justification for severance before trial, the trial court did not

abuse its discretion in denying severance, since that prejudice was already

inherent. Even if the trial court severed the two trials of the two defendants,

the same or substantially similar proof would have been admitted at both

Sexton’s and Tina’s trials, since her only charges were complicity to Sexton’s

crimes.

      Further, the fact that Tina’s counsel was antagonistic and her testimony

was incriminating is insufficient to establish a showing of undue prejudice, and

this Court’s precedent holds such circumstances do not require reversal. See

Ratliff, 194 S.W.3d at 265. Thus, the trial court did not err by denying Sexton’s

motion for severance.

   B. Unanimity of Jury Verdict

      Sexton next alleges he was denied his right to a unanimous jury verdict.

Section 7 of the Kentucky Constitution guarantees criminal defendants the

right to unanimous jury verdicts. Alleged unanimity errors are questions of

law. Such errors are therefore reviewed de novo. Sargent v. Shaffer, 467 S.W.3d

198, 204 (Ky. 2015).

      The Commonwealth contends that Sexton waived his right to a

unanimous jury verdict by admitting guilt in his closing argument and by

failing to preserve the issue through either objection or a motion for directed




                                         6
verdict. Although we are not persuaded by either argument for waiver,2 the

Commonwealth points to an important factual distinction in this case. Sexton’s

concession of guilt is not only relevant, but dispositive.

      Because Sexton failed to preserve his unanimity argument and because

lack of preservation is not a waiver, we review for palpable error. See Elam, 500

S.W.3d at 826; RCr 10.26. “[A] palpable error affecting the substantial rights of

a party, even if insufficiently raised or preserved, is reviewable, and, upon a

determination that it has resulted in manifest injustice, reversible.” Deemer v.

Finger, 817 S.W.2d 435, 437 (Ky. 1990) (citing CR 61.02). Manifest injustice is

found only where, after consideration of the record, the defect alleged was

“shocking or jurisprudentially intolerable” and where “the error seriously

affected the ‘fairness, integrity, or public reputation of the proceeding.’” Martin

v. Commonwealth, 207 S.W.3d 1, 4 (Ky. 2006) (citations omitted). “[T]he

required showing is probability of a different result or error so fundamental as

to threaten a defendant’s entitlement to due process of law.” Id. at 3. When we

engage in palpable error review, our “focus is on what happened and whether

the defect is so manifest, fundamental and unambiguous that it threatens the




      2  A waiver “is a voluntary and intentional surrender or relinquishment of a
known right, or an election to forego an advantage which the party at his option might
have demanded or insisted upon.” Vinson v. Sorrell, 136 S.W.3d 465, 469 (Ky. 2004)
(quoting Greathouse v. Shreve, 891 S.W.2d 387, 390 (Ky. 1995)). The right in question
stems from Section 7 of the Kentucky Constitution. Conceding that the
Commonwealth has met its burden of proof is necessarily distinct from a defendant’s
right to trial and a unanimous jury verdict. Sexton’s concession is not equivalent to a
“voluntary and intentional surrender” of his right to a unanimous verdict.

                                           7
integrity of the judicial process.” Baumia v. Commonwealth, 402 S.W.3d 530,

542 (Ky. 2013) (quoting Martin, 207 S.W.3d at 5).

      Manifest injustice was not present here. Sexton’s counsel was open

about the fact that he was guilty of the alleged conduct. Counsel requested

leniency and for the jury to consider mitigating factors in sentencing. Even

absent potential error resulting from jury instructions that violated Sexton’s

right to a unanimous verdict, this Court cannot hold that there is any

possibility that the result of the case would have been different. Sexton,

through counsel, acknowledged guilt; the jury agreed that he was guilty of two

counts each of rape and incest. Such an error, to the extent that it occurred,

cannot have resulted in manifest injustice.

      Accordingly, we distinguish this case from the cases preceding it in

which the majority of this Court has held that any unanimity error is, by

necessity, palpable. See, e.g., Martin v. Commonwealth, 456 S.W.3d 1, 9–10

(2015) (“[A]ll unanimous-verdict violations constitute palpable error resulting in

manifest injustice.”); see also Justice v. Commonwealth, 636 S.W.3d 407, 415

(Ky. 2021) (“If the jury instructions created a unanimous-jury-verdict problem,

reversal is required because defendants are guaranteed the right to a

unanimous verdict by the Kentucky Constitution.”) (citing King v.

Commonwealth, 554 S.W.3d 343, 349 (Ky. 2018)). In holding as such, this

Court was not faced with an additional and summarily damning admission of

the alleged conduct. This case illuminates the necessity for cabining our

precedent: reversal is not the universal, essential result of a unanimous verdict

                                        8
error. Where manifest injustice will not result, this Court can find no palpable

error. This case provides a compelling example of the force of that standard.

      Given Sexton’s counsel’s unequivocal concession of guilt as well as the

overwhelming evidence against Sexton, we cannot hold that any potential

unanimity error would have resulted in a manifest injustice. There is no

probability that the result of Sexton’s trial would have been different had the

jury instructions included specific details about the allegations of rape and

incest. Any error that may have occurred neither threatened Sexton’s

entitlement to due process of law nor threatened the integrity of the judicial

process. Accordingly, we decline to reverse Sexton’s conviction based on any

error that may have occurred in the jury instructions.

      C. KRE 404(b) Evidence

      Sexton further argues that the Commonwealth improperly introduced

KRE 404(b) evidence of other bad acts committed by Sexton. This issue was not

preserved for review. Therefore, as with the unanimity issue, our review is

cabined to palpable error. As we note above, due to Sexton’s admissions and

concessions of guilt as well as the other overwhelming evidence against him, we

cannot as a matter of law conclude that this error, if it occurred, resulted in

any manifest injustice. Accordingly, we hold that no reversible error occurred

on this issue.




                                        9
                                III.   CONCLUSION
     For the reasons stated above, we affirm the judgment of the Clay Circuit

Court.

     All sitting. All concur.



COUNSEL FOR APPELLANT:

Kayla Danielle Deatherage
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                        10